I feel unable to concur in the final conclusion reached by the majority. It seems clear, as the majority correctly conclude, that under the Act of 1901 the indorsement of forfeiture by the Commissioner of the General Land Office on the application and obligation of appellant Slaughter affords no legal evidence of the invalidity of the Slaughter title purchased by appellee, and I am not prepared to join the majority in the further conclusion that the subsequent award to Heffner constitutes such presumptive evidence of the illegality of the Slaughter title as warrants the affirmance of the judgment on that ground. Forfeitures are not favored in the law, and as against appellant, who was the defendant below and not a party to the ex parte forfeiture proceedings, the burden of proof was upon appellee. To say that this burden was overcome and the forfeiture shown by the mere fact of the subsequent award, seems to me to violate the principle of the cases of Smithers v. Lowrance and Howard v. McKenzie discussed by the majority. The presumption of the existence of the facts authorizing the award to Heffner is not the only presumption in this case. It must be presumed that the award to Slaughter was authorized, and that he was then the lawful occupant of the land, and that such occupancy or state of things continued as such occupancy usually continues unless the contrary is shown. It was Slaughter's pecuniary interest as a purchaser of school lands to pay the annual dues to the State, and his duty as well as his interest to continue his occupancy, and the common experience of mankind authorizes the presumption that he did both to avoid loss, so that, as it appears to me, the presumption indulged by the majority is used to overcome other presumptions of equal force, thus contravening the cases sought to be distinguished by the majority, as well as other authorities that might be cited. *Page 173